PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Exhibit 10.4






CRUDE OIL PURCHASE AGREEMENT
by and between
DAKOTA OIL PROCESSING, LLC,
a North Dakota limited liability company
and
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP,
an Indiana limited partnership
June 17, 2014

1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

TABLE OF CONTENTS




Page
ARTICLE I DEFINITIONS AND CONSTRUCTION
1


1.1 Definitions
1


1.2 Construction
3


ARTICLE II QUANTITY
4


2.1 Delivery Amounts
4


2.2 Disclaimer of Implied Warranties
4


ARTICLE III PRICING/TAXES
5


3.1 Delivery Amount Price
5


3.2 Adjustments
5


3.3 Taxes
6


3.4 Transportation
6


ARTICLE IV PAYMENT
6


4.1 General
6


4.2 Interest
6


4.3 Accounting Address
7


ARTICLE V TITLE WARRANTIES AND TRANSFER
7


5.1 Title Warranties and Transfer
7


ARTICLE VI MEASUREMENT
7


6.1 Measurement
7


6.2 Meters and Tests
8


ARTICLE VII TERM AND TERMINATION
8


7.1 Term
8


7.2 Suspension Rights
8


7.3 Termination Rights
9


ARTICLE VIII REPRESENTATIONS, WARRANTIES AND OTHER COVENANTS
10


8.1 Buyer Representations and Warranties
10


8.2 Supplier Representations and Warranties
11


8.3 Covenants
12


ARTICLE IX FINANCIAL COOPERATION
12


9.1 Financial Cooperation
12


ARTICLE X INDEMNIFICATION
14


10.1 Indemnification
14


10.2 Concurrent and Comparative Negligence
14


ARTICLE XI CONDITIONS
14


11.1 Agreements and Completion of Trenton Refinery
14


11.2 Execution of Sales Agreement
14


ARTICLE XII MISCELLANEOUS
15


12.1 Notices
15


12.2 Confidentiality
15




i

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

12.3 Assignment
16


12.4 Force Majeure and Turnaround Events
16


12.5 Waiver
17


12.6 Entire Agreement
17


12.7 Severability
17


12.8 Audit
17


12.9 Safety
18


12.1 Business Practices
18


12.11 Governing Law; Consent to Jurisdiction
18


12.12 Entirety of Agreement and Amendments
19


12.13 Headings
19


12.14 Further Assurances
19


12.15 Time and Performance of the Essence
19


12.16 No Third Party Beneficiaries
19


12.17 Hazards and Risks
19


12.18 Specific Performance
20


12.19 Waiver of Jury Trial
20










ii

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

CRUDE OIL PURCHASE AGREEMENT


THIS CRUDE OIL PURCHASE AGREEMENT (this "Agreement") effective as of June 17,
2014 (the "Effective Date"), is entered into between Dakota Oil Processing, LLC
("Buyer") and Calumet Lubricants Co., Limited Partnership ("Supplier"). Buyer
and Supplier are sometimes collectively referred to herein as the "Parties" or
individually as a "Party."


ARTICLE I
DEFINITIONS AND CONSTRUCTION
1.1    Definitions. When used in the Agreement, the terms listed below and any
grammatical variation thereof have the following meanings:
"Affiliate" means, with respect to any specified Person, any other Person that
directly or indirectly through one or more intermediaries controls or is
controlled by, or is under common control with such specified Person. For the
purposes of this definition, "control" (including the correlative meetings, the
terms "controlling, "controlled by" and "under the common control with "), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by agreement or
otherwise.


"API" means the American Petroleum Institute.
 
"ASME" means the American Society of Mechanical Engineers.
    
"ASTM" means the American Society of Testing Materials.


"Barrel" means 42 U.S. gallons of 231 cubic inches per gallon corrected to 60
degrees Fahrenheit.


"BS&W" means basic sediment and water.


"Business Day" means any day other than a Saturday, a Sunday or a day on which
banks in Trenton, North Dakota are authorized or required by Law to be closed.


"Commencement Date" means the date on which the Trenton Refinery commences
commercial operations.


"Day" means any complete 24-hour period during the term of this Agreement,
commencing at 12:00 a.m. Mountain Standard Time on a given calendar day and
ending at 11:59 p.m. Mountain Standard Time on the same calendar day.
"Deliver" and "Delivery" means the physical transfer of crude oil from the
possession of Supplier to the possession of Buyer at the Delivery Point.


“Delivery Amount” shall have the meaning set forth in Section 2.1.



1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

"Delivery Amount Price" shall have the meaning set forth in Section 3.1(a).
 
"Delivery Month" means each complete monthly period during the term of this
Agreement, commencing at 12:00 a.m. Mountain Standard Time on the first calendar
Day of a given calendar month and ending at 11:59 a.m. Mountain Standard Time on
the last calendar Day of the same calendar month.


"Delivery Point" means the inlet flange of the meter at the connection to the
storage tanks located at the Trenton Refinery crude oil storage facility.


"Event of Default" shall mean any of the following:


(i)    failure of Buyer to make any payment within five (5) Business Days of
when due under this Agreement;
(ii)    failure of Buyer to receive Delivery, where such failure is not due to
Force Majeure;
(iii)    failure by Supplier to deliver the Nominated Volumes, up to the
Delivery Amounts, for [ten (10)] consecutive calendar days beyond the time that
such performance is due where such failure is not due to Force Majeure;
(iv)    failure by Supplier to provide financial cooperation pursuant to Section
9.1 of this Agreement;
(v)    a material breach by a Party of any other covenant or provision of this
Agreement by such Party;
(vi)    initiation of proceedings (voluntarily or involuntarily) by or with
respect to a Party under the bankruptcy or insolvency laws of any jurisdiction,
which proceedings are not dismissed within sixty (60) calendar days after
filing; written admission of inability to pay debts generally as they come due;
the making of an assignment for the benefit of creditors; an application of
reappointment of a receiver, custodian or trustee; or the passing of a
resolution for winding up or liquidation by or on behalf of a Party; or
(vii)    any representation or warranty made in this Agreement by a Party being
false or misleading in any material respect at the time it was made.
"Feedstock Fee" shall have the meaning set forth in Section 3.1(b).


"Force Majeure Event" means the occurrence of war, fire, flood, strike, lockout,
or other labor trouble, interruption in supply of any raw material, accident,
breakdown of equipment or machinery, failure of, interruptions to or
contingences of transportation, unavailability of tank storage capacity, riot,
act of Governmental Authority, act of God, or any contingency beyond the
reasonable control of the affected Party; provided, (i) the event or
circumstance is not within the reasonable control of the affected Party, is not
the result of the fault or negligence of the affected Party and/or could not, by
the exercise of due diligence, have been overcome or avoided by the affected
Party and (ii) no economic event or

2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

circumstance generally affecting the refining and marketing industry shall be
considered a Force Majeure Event, except the imposition of any Taxes or other
requirement(s) by a Governmental Authority.




"Market Price" means, for a given Delivery Month, the actual amount which
Supplier paid to a third party on an arms-length basis for the crude oil
Delivered to Buyer during the calendar month for which such Delivery Month is
referenced. Non-arm’s length deliveries shall not be permitted.


"Notification of Commencement Date" means the written notification to be
provided by Buyer to Supplier at least sixty (60) days prior to the date that
Buyer anticipates, to the best of Buyer's knowledge and abilities, the Trenton
Refinery will be capable of commencing to take the Initial Delivery Amount as
set forth herein.


“Rail Lease Agreement” shall have the meaning provided in the Refined Products
Agreement.


“Railcar Sublease Agreement” shall have the meaning provided in the Refined
Products Agreement.


"Refined Products Purchase Agreement" means the Refined Products Purchase
Agreement, dated the date hereof, between Buyer and Supplier.


"Rules" shall have the meaning set forth in Section 10.1(a).


"Shortfall Fees" shall have the meaning set forth in Section 3.1(c).


"Turnaround Event" means any significant planned outage at the Trenton Refinery.


"Year" means a period of 12 consecutive calendar months according to the
Gregorian calendar, beginning on the first calendar day of the first such
calendar month and ending on the last calendar day of the twelfth such calendar
month.


1.2    Construction. This Agreement has been prepared jointly by the Parties
with the advice and participation of counsel, and shall not be interpreted
against one Party in favor of the other solely or partially on the basis of
either Party being the drafter of this Agreement.
ARTICLE II    
QUANTITY
2.1    Delivery Amounts.
(a)    Delivery Amount and Nominations. Subject to the terms and conditions
hereof, Buyer agrees to receive and purchase from Supplier, and Supplier agrees
to sell and Deliver to Buyer at the Delivery Point, 20,000 Barrels of crude oil
per Day (the " Delivery Amount") commencing on the specific Day identified by
Buyer in Buyer's Notification of Commencement Date, which shall be a Day prior
to the Commencement Date. Provided, however, notwithstanding the Delivery
Amount, commencing on such Day identified by Buyer in the Notification of
Commencement Date, and continuing each Day thereafter, Supplier shall Deliver to
the Delivery Point, and Buyer shall take Delivery of and

3

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

pay the Delivery Amount Price for, the daily volume which will result in a total
monthly volume equivalent to the Nominated Volume under Subsection 2.1(c),
below.
(b)    Monthly Average; Substantial Compliance. Notwithstanding anything to the
contrary in this Agreement, if Supplier delivers a volume which is up to 10%
less than or up to 10% greater than the Nominated Volume divided by the number
of days in the month applicable to said Nominated Volume, for any given day or
days, and if Supplier timely delivers the total “Nominated Volume” (as defined
below) for the month, such daily deliveries and such delivery of the Nominated
Volume shall be deemed substantial compliance by Supplier, and shall not be a
breach of this Agreement.
(c)    Nominations. The specific quantity of crude oil to be Delivered each
month shall be determined as follows:
(i)    For each month during the term of this Agreement, Buyer shall provide a
preliminary nomination in writing by the 10th Day of the prior month and confirm
Buyer's final nomination to Buyer in writing by the 15th day of the prior month
of all volumes of crude oil to be purchased by Buyer during such month (the
"Nominated Volume").
(ii)    Except as set forth in Section 12.4 or unless otherwise agreed in
writing by the Parties, Supplier shall sell and Deliver, and Buyer shall
purchase and receive, the Nominated Volume on a monthly basis. For the avoidance
of doubt, in the event that the total monthly Nominated Volume is equivalent to
less than the daily Initial Delivery Amount or the daily Subsequent Delivery
Amount, as the case may be, and Supplier timely delivers such Nominated Volume
in accordance with this Agreement, Supplier shall not be in breach of Section
2.1(a) or Section 2.1(b) of this Agreement for failure to supply either the
Initial Delivery Amount or the Subsequent Delivery Amount.
(iii)    The schedulers for each of DOP and Calumet shall serve as the primary
point of contact for communications between the Parties relating to the
day-to-day performance of the Parties under this    Section 2.1(c).
(d)    Delivery Point. Supplier shall deliver the Delivery Amounts to Buyer at
the Delivery Point.
(e)    Quality Requirements. The Delivery Amounts shall meet the specifications
set forth on Exhibit A.
2.2    Disclaimer of Implied Warranties. BUYER AND SUPPLIER EACH ACKNOWLEDGES
THAT IT HAS ENTERED INTO THIS AGREEMENT BASED SOLELY ON THE EXPRESS
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS SET FORTH HEREIN AND,
SUBJECT TO THE EXPRESS REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS SET FORTH HEREIN, BUYER ACCEPTS ALL VOLUMES OF CRUDE OIL DELIVERED
HEREUNDER "AS IS." EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
SUPPLIER EXPRESSLY NEGATES AND DISCLAIMS, AS TO THE CRUDE OIL DELIVERED
HEREUNDER, ANY OTHER REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT, WRITTEN OR
ORAL, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING WITHOUT LIMITATION,
ANY REPRESENTATION OR WARRANTY WITH RESPECT TO

4

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

(A) CONDITION, QUALITY OR CONFORMITY TO MODELS OR SAMPLES, (B) MERCHANTABILITY,
OR (C) FITNESS FOR A PARTICULAR PURPOSE.


ARTICLE III    
PRICING/TAXES
3.1    Delivery Amount Price.
(a)    Basic Calculation. The price to be paid by Buyer for each Barrel of the
Delivery Amounts delivered to Buyer during a given Delivery Month shall be the
Market Price during the Delivery Month (each month being, a "Delivery Amount
Price").
(b)    Feedstock Fee. In addition, Buyer shall pay to Supplier $0.50 (fifty
cents) per Barrel for each Barrel delivered during a Delivery Month. The
Feedstock Fee shall be increased to $1.00 (one dollar) per Barrel delivered
during a Delivery Month if Buyer exercises its option to adjust the Profit Split
(as defined in the Refined Products Purchase Agreement) pursuant to and in
accordance with the terms of Section 3.2 of the Refined Products Purchase
Agreement.
(c)    Shortfall Fees. If Supplier fails to deliver to Buyer the Nominated
Volume for any given Delivery Month, Buyer shall be entitled to damages from
Supplier in the form of a payment by Supplier or a credit for the benefit of
Buyer of the amount which is equal to the difference between the Delivery Amount
Price which Buyer would have paid if the Supplier had delivered the shortfall
volume and the price Buyer actually paid a third party in an arms-length
transaction for substitute Barrel, multiplied times the number of shortfall
Barrels purchased by Buyer from the third party. If Buyer fails to accept the
Nominated Volume for any given Delivery Month, Supplier shall have the right,
but not the obligation, to sell any unaccepted volumes to third parties and
shall be entitled to damages from Buyer equal to the amount Supplier would have
received under the terms of this Agreement for such unaccepted volumes, less the
amount received from other purchasers of the unaccepted volumes in arms-length
transactions, or third party storage fees incurred by Supplier, plus any
reasonable actual costs and expenses incurred by Supplier in arranging sales to
other purchasers or storage, as applicable. In either case (non-performance by
Supplier or Buyer), the Parties’ intent is that the non-breaching Party shall me
made whole, but shall also take reasonable steps to mitigate the damages
incurred.
3.2    Adjustments. The Delivery Amount Price for crude supplied shall be
adjusted in accordance with Exhibit A.
3.3    Taxes. Buyer shall reimburse Supplier for all taxes imposed by federal,
state or local governments, other than taxes on income, assessed on Supplier,
directly or indirectly in connection with and occasioned by the transfer of
title of Delivery Amounts delivered under this Agreement. If Buyer is entitled
to purchase any such Delivery Amounts free of any tax (state or federal),
Supplier shall furnish Buyer the proper exemption certificate.
3.4    Transportation. Buyer shall assume all cost and obligation to cause the
Trenton Refinery to be connected to existing pipelines.

5

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



ARTICLE IV    
PAYMENT
4.1    General.
(a)    Buyer Obligation. Except as expressly provided otherwise in this
Agreement, Buyer shall pay Supplier, by wire transfer in immediately available
funds no later than twenty (20) calendar days after the end of each Delivery
Month, the Delivery Amount Price for each such Delivery Month, plus the
applicable Feedstock Fees associated with the Delivery Amounts for said Delivery
Month, less any applicable Shortfall Fees and any adjustments as provided for in
Section 3.2. Buyer shall wire amounts due to Supplier’s bank account.
(b)    Weekends/Holidays. Notwithstanding Section 4.1(a), if the deadline for
payment under such provisions falls on a Saturday or Sunday, or on a Day that is
neither a Business Day nor a Saturday or Sunday, such deadline shall be deemed
to have instead fallen on the immediately succeeding Business Day.
(c)    Notwithstanding the foregoing and except as expressly provided otherwise
in this Agreement, during the first six (6) months from the Commencement date,
Buyer shall pay Supplier, by wire transfer in immediately available funds no
later than thirty (30) calendar days after the end of each Delivery Month, the
Delivery Amount Price for each such Delivery Month, plus the applicable
Feedstock Fees associated with the Delivery Amounts for said Delivery Month,
less any applicable Shortfall Fees and any adjustments as provided for in
Section 3.2.
4.2    Interest. Any payments that are more than thirty days past due under this
Agreement shall bear interest at the rate of three percent (3%) per annum above
the Prime Rate calculated daily from and including the date such amount is due
pursuant to the Agreement, but excluding the date it is actually paid.
4.3    Accounting Address. All accounting documentation delivered pursuant to or
in connection with this Agreement shall be delivered to the following addresses:
To Buyer:


Dakota Oil Processing, LLC
2435 Highway 34, Suite 204
Manasquan, NJ 08736
Attn: Steven Schneider or Tristram Collins




To Supplier:
Calumet Lubricants Co., Limited Partnership
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214
Attn: Accounts Receivable





6

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

ARTICLE V    
TITLE WARRANTIES AND TRANSFER
5.1    Title Warranties and Transfer. Supplier warrants good title to the
Delivery Amount delivered by it hereunder and agrees to indemnify and hold
harmless Buyer from and against any and all loss, claim or demand by reason of
any failure of such title to such Delivery Amount or failure or breach of this
warranty. Prior to Delivery, Supplier shall be deemed to be in control and
possession of and shall have title to and bear the risk of loss of and all
shipping responsibility for, the Delivery Amount. From and after Delivery, Buyer
shall be deemed to be in control and possession of, and shall have title to and
bear the risk of loss of, the Delivery Amount.
ARTICLE VI    
MEASUREMENT
6.1    Measurement Method. Deliveries of the Delivery Amounts shall be measured
by means of automatic custody transfer units as and when the Delivery Amounts
are delivered to the Delivery Point. All tankage, trucking equipment and/or
pipelines shall have certified gauge tables available to the receiving Party.
6.2    Meters and Tests.
(a)    Measurements in connection with this Agreement will be obtained using
existing meters or such other meters as the Parties may mutually agree. All
measurements hereunder shall be made from static tank gauges on 100% tank table
basis or by positive displacement meters. All measurements and tests shall be
made in accordance with the latest ASTM or ASME-API (petroleum PD Meter Code)
published methods then in effect, whichever apply. Volume and gravity shall be
adjusted to 60 degrees Fahrenheit by the use of the Petroleum Measurement Tables
API 5A and 6A in its latest revision. Full deduction for all free water and BS&W
content shall be made according to the API/ASTM Standard Method then in effect.
The delivering Party shall be responsible for all pipeline carrier charges due
to failure to meet the specifications required of such Party under this
Agreement.
(b)    Either Party shall have the right to have a representative witness all
meter provings, gaugings, samplings, tests and measurements. Each Party will
provide not less than 48 hours notification (unless otherwise mutually agreed)
to the other Party prior to conducting such activities. In the absence of the
other Party's representative, such meter provings, gaugings, samplings, tests
and measurements shall be deemed to be correct by the attendant representative.
ARTICLE VII    
TERM AND TERMINATION
7.1     Term. This Agreement shall commence as of 7:00 a.m. Mountain Standard
Time on the Effective Date, and shall continue for five (5) years (the "Initial
Term"). After the expiration of the Initial Term, the Agreement shall
automatically renew for successive two year periods (the "Renewal Term"), unless
either Party advises the other Party of its intent to terminate this Agreement
in writing not less than one hundred twenty (120) days prior to the end of the
Initial Term or the then current Renewal Term or unless otherwise terminated
earlier in accordance with this Agreement. Termination of this Agreement shall
not relieve any Party from any liability arising hereunder prior to such
termination.

7

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

7.2    Suspension Rights.
(a)    If an Event of Default occurs and is continuing, the non-defaulting Party
may, by giving fifteen (15) calendar days' written notice, suspend its
obligation to deliver Delivery Amounts hereunder or its obligation to purchase
Delivery Amounts hereunder, as applicable. While deliveries of Delivery Amounts
hereunder are suspended pursuant to this Section 7.2, Supplier shall have the
right, but not the obligation, to sell any undelivered volumes to third parties
and shall, if Supplier is the non-defaulting Party, be entitled to damages from
Buyer equal to the amount it would have received under the terms of this
Agreement for such undelivered volumes, less the amount received from other
purchasers of the undelivered volumes in arms-length transactions, plus any
reasonable actual costs and expenses incurred by Supplier in arranging sales to
other purchasers. While any purchases of Delivery Amounts hereunder are
suspended pursuant to this Section 7.2, Buyer may purchase Delivery Amounts from
third parties and shall, if Buyer is the non-defaulting Party, be entitled to
damages from Supplier equal to the amount paid to purchase the Delivery Amounts
from other sellers in arms-length transactions, less the amount it would have
paid for the Delivery Amounts under the terms of this Agreement, plus reasonable
actual costs and expenses incurred by Buyer in arranging purchases from other
sellers.
(b)    The right of the non-defaulting party to suspend performance under this
Section 7.2 shall continue until the earlier of (i) the Event of Default is
cured or (ii) this Agreement is terminated pursuant to Section 7.3.
(c)    An election by a Party to suspend performance under this Section 7.2
shall not preclude that Party from later electing to terminate this Agreement
under Section 7.3.
7.3    Termination Rights.
(a)    If an Event of Default occurs and is continuing, the non-defaulting Party
may give the defaulting Party written notice of such Event of Default. If the
Event of Default is not cured within ten (10) calendar days after receipt of
such notice, the non-defaulting Party, in addition to all other rights and
remedies available to the non-defaulting Party and notwithstanding Section 7.1,
shall be entitled to terminate this Agreement.
(b)    If this Agreement is terminated pursuant to this Section 7.3 the
non-defaulting Party may provide the defaulting Party with a statement setting
forth in reasonable detail the computation of (A) all amounts due and payable
under this Agreement, including interest on any later payments, and (B) the
amount of actual damages, losses or other directly related costs and expenses
(including, but not limited to, reasonable attorney's fees and court costs)
incurred by the non-defaulting Party arising out of or related to the Event of
Default or the termination of this Agreement, excluding any punitive,
consequential or indirect damages. In calculating such amounts, the
non-defaulting Party may offset any sums due to the defaulting Party, whether
hereunder or by reason of any other agreements or arrangements, against any
amounts owed by the defaulting Party hereunder.
(c)    No later than five Business Days after receiving the statement from the
non-defaulting Party pursuant to Section 7.3(b), the defaulting Party shall pay
the non-defaulting Party the sum of the amount set forth in such statement.

8

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

(d)    Neither Party shall be liable under this Agreement to the other Party for
any punitive, consequential, special or indirect damages, in tort or contract or
otherwise, as a result of or related to, any breach of or default under this
Agreement.
(e)    Either Party may unilaterally terminate this Agreement at any time if
such termination is required by any Governmental Authority. Such termination
shall be effective on the 30th day following the giving of written notice by a
Party of its intent to terminate this Agreement pursuant to this Section 7.3(e).
(f)    This Agreement shall immediately terminate upon the termination of the
Refined Products Purchase Agreement.
(g)    The rights and obligations created by this Section 7.3 shall survive the
termination of this Agreement.
ARTICLE VIII    
REPRESENTATIONS, WARRANTIES AND OTHER COVENANTS
8.1    Buyer Representations and Warranties. Buyer represents and warrants to
Supplier that as of the date of execution of this Agreement:
(d)    Buyer is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of North Dakota;
(e)    Buyer has all requisite power and authority to enter into and perform
this Agreement;
(f)    the execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly authorized by Buyer;
(g)    this Agreement has been duly executed and delivered by Buyer and
constitutes the legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, subject, however, to applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors' rights generally and except as the enforceability thereof may be
limited by general principles of equity (regardless of whether considered in a
proceeding in equity or at law);
(h)    the execution, delivery, and performance by Buyer of this Agreement and
the transactions contemplated hereby will not:
(i)    violate or conflict with any provision of Buyer's organizational
documents (including articles of incorporation and bylaws),
(ii)    violate or constitute a default under any agreement or instrument to
which Buyer is a party or by which Buyer is bound, which violation will have a
material and adverse effect on Buyer's ability to perform its obligations
hereunder,

9

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

(iii)    violate any statute or law or any judgment, decree, order, regulation
or rule of any court or governmental authority applicable to Buyer, which
violation will have a material and adverse effect on Buyer's ability to perform
its obligations hereunder, or
(iv)    except as otherwise provided for herein, require any consent, approval
or authorization of, or designation, declaration or filing with, any
governmental authority on the part of Buyer (except such governmental
authorizations and filings as Buyer's performance of this Agreement from and
after the date hereof may then require in the ordinary course of business),
under any law or any agreements to which Buyer is a party or by which it is
bound; and
(i)    there are no suits, judicial or administrative actions, proceedings or
investigations (including, without limitation, bankruptcy, reorganization or
insolvency actions, proceedings or investigations) pending against Buyer or its
affiliates or, to Buyer's knowledge, threatened, that:
(i)    challenge the validity of this Agreement or the transactions contemplated
hereby,
(ii)    seek to restrain or prevent any action taken or to be taken by Buyer in
connection with this Agreement, or
(iii)    if adversely determined, would have a material and adverse effect upon
Buyer's ability to perform its obligations hereunder.
8.2    Supplier Representations and Warranties. Supplier represents and warrants
to Buyer that as of the date of execution of this Agreement:
(h)    Supplier is a limited partnership duly organized, validly existing and in
good standing under the laws of the State of Indiana;
(i)    Supplier has all requisite power and authority to enter into and perform
this Agreement;
(j)    the execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly authorized by Supplier;
(k)    this Agreement has been duly executed and delivered by Supplier and
constitutes the legal, valid and binding obligation of Supplier, enforceable
against Supplier in accordance with its terms, subject, however, to applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors' rights generally and except as the enforceability thereof may be
limited by general principles of equity (regardless of whether considered in a
proceeding in equity or at law);
(l)    the execution, delivery, and performance by Supplier of this Agreement
and the transactions contemplated hereby will not:
(i)    violate or conflict with any provision of Supplier' organizational
documents (including certificate of formation and partnership agreement),

10

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

(ii)    violate or constitute a default under any agreement or instrument to
which Supplier is a party or by which Supplier is bound, which violation will
have a material and adverse effect on Supplier's ability to perform its
obligations hereunder,
(iii)    violate any statute or law or any judgment, decree, order, regulation
or rule of any court or governmental authority applicable to Supplier, which
violation will have a material and adverse effect on Supplier's ability to
perform its obligations hereunder, or
(iv)    require any consent, approval or authorization of, or designation,
declaration or filing with, any governmental authority on the part of Supplier
(except such governmental authorizations and filings as Supplier's performance
of this Agreement from and after the date hereof may then require in the
ordinary course of business), under any law or any agreements to which Supplier
is a party or by which it is bound; and
(m)    there are no suits, judicial or administrative actions, proceedings or
investigations (including, without limitation, bankruptcy, reorganization or
insolvency actions, proceedings or investigations) pending against Supplier or
its affiliates or, to Supplier's knowledge, threatened that:
(i)    challenge the validity of this Agreement or the transactions contemplated
hereby,
(ii)    seek to restrain or prevent any action taken or to be taken by Supplier
in connection with this Agreement, or
(iii)    if adversely determined, would have a material and adverse effect upon
Supplier's ability to perform its obligations hereunder.
8.3    Covenants. Each Party shall through the term of this Agreement:
(a)    preserve its corporate existence and good standing as necessary to
perform its obligations hereunder;
(b)    comply in all material respects with all statutes and laws applicable to
performance of this Agreement and with all judgments, decrees, orders,
regulations and rules of any court or governmental authority applicable to
performance of this Agreement;
(c)    give the other Party prompt written notice of the existence of any
agreement or instrument to which the Party is a party or by which the Party is
bound that may have a material and adverse effect in the Party's ability to
perform its obligations hereunder; and
(d)    give the other Party prompt written notice of any pending or threatened
suits, judicial or administrative actions, proceedings or investigations that
may have a material and adverse effect on the Party's ability to perform its
obligations hereunder.
ARTICLE IX    
FINANCIAL COOPERATION

11

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

9.1    Financial Cooperation. Supplier shall provide such reasonable assistance
and cooperation to Buyer as may be reasonably requested by Buyer to secure
financing and permitting for the Trenton Refinery, provided that in no event
shall Supplier or any of its affiliates be required to provide a guarantee or
any other form of credit support for such financing or permitting. Supplier
hereby consents to the collateral assignment of the Agreement to the providers
of capital to construct the Trenton Refinery (the "Financing Parties"), as may
be required. Supplier also agrees to enter into a consent to collateral
assignment with the Financing Parties regarding the Agreement, containing
obligations no more onerous on Supplier than this Agreement, in customary form
and substance, including giving Supplier copies of certain notices delivered to
Buyer in connection with the financing, and affording the Financing Parties an
independent right to cure any Buyer default under the Agreement within specified
time periods. Supplier shall furnish such certifications and representations,
estoppel certificates, and legal opinions as may be reasonably requested by
Financing Parties.

INDEMNIFICATION
9.2    Indemnification. Each Party (as such, the "Indemnitor") will indemnify,
defend and hold harmless the other Party and its officers, directors, employees
and agents from any against any and all claims, demands, causes of action,
damages, liabilities, fines, penalties and expenses (including, without
limitation, expenses of investigation, settlement, litigation and attorney's
fees and costs incurred in connection therewith) arising out of or resulting
from: (a) the negligence or willful misconduct of Indemnitor, its employees,
agents, contractors or representatives; or (b) the Indemnitor's failure to
comply with any applicable federal, state or local law, ordinance, permit,
order, rule or regulation. If the event giving rise to the indemnification
obligation of the Parties arises from the concurrent negligence or fault of both
Parties (or their respective employees, agents, contractors or representatives),
each Party's indemnification obligations shall be in proportion to the
percentage of that Party's negligence or fault. The indemnity obligations
described herein shall survive the expiration or termination of the Agreement.
9.3    Concurrent and Comparative Negligence. THE INDEMNITY PROVIDED IN SECTION
10.1 SHALL REQUIRE INDEMNIFICATION FOR THE FULL AMOUNT OF CLAIMS, ACTIONS,
LIABILITIES, LOSSES, COSTS AND EXPENSES, AS PROVIDED ABOVE, EVEN IN THE EVENT OF
CONCURRENT NEGLIGENCE WITH A THIRD PARTY, EXCEPT IN THE EVENT THAT BOTH PARTIES’
OWN NEGLIGENCE OR WILLFUL ACT OR OMISSION (INCLUDING THAT OF THEIR AGENTS,
EMPLOYEES OR CONTRACTORS) IS A CONCURRING CAUSE OF INJURY, DEATH OR DAMAGES, IN
WHICH CASE THE OBLIGATION TO INDEMNIFY SHALL BE COMPARATIVE, AND EACH PARTY
SHALL INDEMNIFY THE OTHER BASED UPON THE PERCENTAGE OF COMPARATIVE FAULT
ATTRIBUTED TO EACH AS A CAUSE OF SUCH INJURY, DAMAGE OR DEATH.
ARTICLE X    
CONDITIONS
All rights and obligations of the Parties hereto are expressly contingent upon
the following:


10.1    Agreements and Completion of Trenton Refinery. Execution of final
agreements required to close the financing for the Trenton Refinery, Buyer's
successful permitting of the Trenton

12

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Refinery, the completion of construction of the Trenton Refinery, and the
completion of the infrastructure, equipment and other facilities reasonably
necessary for the proper operation of the Trenton Refinery.
10.2    Execution of Sales Agreement. All obligations of the Parties hereto are
expressly contingent upon the execution of the Refined Products Purchase
Agreement, the Railcar Sublease Agreement and the Rail Lease, and the Reserve
Agreement.
10.3    
10.4    Notices. Other than accounting documentation provided pursuant to this
Agreement, Notices shall be in writing and may be given by delivering same by
hand at, or by sending the same by facsimile, express delivery service or first
class mail to, the relevant address set forth below or such other address as
each Party may notify the other Party in writing from time to time. Such notice
or communication shall be deemed to have been given when delivered, if by hand;
when actually received, if by first class mail or express delivery service; and
upon receipt by the sender of electronic confirmation of transmission, if by
facsimile.
To Buyer:
Dakota Oil Processing, LLC
2435 Highway 34, Suite 204
Manasquan, NJ 08736

Attn: Steven Schneider or Tristram Collins




To Supplier:     Calumet Lubricants Co., Limited Partnership
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214
Attn: Vice President Business Development
m


With a copy to:     Calumet Lubricants Co., Limited Partnership
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214
Attn: Legal Department
 




10.5    Confidentiality. Each Party agrees that it will maintain this Agreement,
all parts and contents hereof, and any information or data received hereunder,
in strict confidence, and that it will not cause or permit disclosure of same to
any third party without the express written consent of the other Party.
Notwithstanding the foregoing, disclosure by a Party is permitted in the event
and to the extent that:
(a)    such Party is required by a court or agency exercising jurisdiction over
the subject matter hereof, by order or by regulation, to make such a disclosure
(provided, however, that in the event either Party becomes aware of judicial or
administrative proceeding that has resulted or may result in such an order
requiring disclosure, it shall

13

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

(i)    so notify the other Party immediately,
(ii)    utilize all reasonably available means to limit the scope of the order
or regulation requiring disclosure, and
(iii)    take all actions reasonably necessary to prevent disclosure to the
public as a result of disclosure to the court or administrative body),
(b)    disclosure is required by law or regulation or order of governmental
authority or by the rules of any stock exchange applicable to such Party or its
affiliates, or as part of such Party's good faith attempt to comply with
disclosure obligations under any of the same,
(c)    disclosure is to such Party's affiliates, attorneys, financial or lending
institutions, outside auditors and insurers, provided that the person or entity
to which such information is disclosed executes an agreement to hold it
confidential, and
(d)    disclosure (other than with respect to 13.9) is to entities involved in
the negotiation or bidding for the acquisition of a Party, its stock or assets,
provided that the person or entity to which such information is disclosed
executes an agreement to hold it confidential.
This Section 12.2 shall survive the termination of this Agreement.


10.6    Assignment. This Agreement shall extend to and be binding upon the
Parties, their successors and assigns; provided, neither Party shall assign this
Agreement without the written consent of the other Party, not to be unreasonably
withheld, conditioned or delayed; provided that (a) Calumet may assign this
Agreement to any of its Affiliates and (b) DOP may collaterally assign this
Agreement to the lenders providing financing for the construction of the Trenton
Refinery. Except for an assignment pursuant to subpart (a) or subpart (b)
immediately above, each Party shall have the right to review and approve the
creditworthiness of a proposed assignee as a condition to its consent.
10.7    Force Majeure and Turnaround Events.
(a)    Force Majeure. If either Party is rendered unable, wholly or in part, by
Force Majeure to perform its obligations hereunder, other than to make payments
due hereunder, the affected Party shall give written notice to the other Party
of such Force Majeure within forty-eight (48) hours after such failure to
perform, and the obligations of the affected Party shall be suspended during the
continuance and to the extent of the inability so caused, but for no longer
period. In the event that any such period of suspension shall continue for a
period of 60 continuous days in any Year, the Initial Term or Renewal Term, as
applicable, shall be extended on a day-for-day basis for each day in excess of
such 60 days. Notwithstanding the foregoing, in the event that any such period
of suspension shall continue for a period of 90 consecutive days in any Year,
then the non-affected Party may terminate this Agreement upon written notice to
the other Party. The Party suffering a Force Majeure Event shall use
commercially reasonable efforts to (i) resolve such Force Majeure Event promptly
and (ii) limit the impact of such Force Majeure Event on the transactions
contemplated by this Agreement; provided, however, that neither Party shall be
required to settle any strikes, lockouts, or other industrial disturbances in
order to resolve or limit the impact of such Force Majeure Event. The party
claiming a Force Majeure Event shall provide regular updates regarding the Force
Majeure Event to the other Party.

14

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

(b)    Turnaround Events. Prior to November 1 of each year, Buyer shall provide
Supplier an estimate of all Turnaround Events expected to impact the Trenton
Refinery during the following calendar year. Buyer shall periodically provide
updates to Supplier regarding any anticipated Turnaround Events and, in any
event, shall provide written notice to Supplier of any Turnaround Event at least
30 days in advance, including the volume impact in connection with such
Turnaround Event. The Parties obligations under Section 2.1(a), (b) and (c)
shall be excused during any Turnaround Event if Buyer has provided notice of
such Turnaround Event pursuant to the immediately preceding sentence of this
Section 12.4(b).
10.8    Waiver. Failure of a Party to require performance of any provision of
this Agreement shall not affect either Party’s right to full performance thereof
at any time thereafter, and the waiver by any such Parties of a breach of any
provision hereof shall not constitute a waiver of a similar breach in the future
or of any other breach or nullify the effectiveness of such provision.
10.9    Entire Agreement. This Agreement contains the entire agreement of the
parties for the purchase and sale of the Delivery Amounts and supersedes and
replaces in its entirety all prior agreements regarding crude oil purchases and
sales. No statement or agreement, oral or written, made before or at the signing
hereof, shall be offered or used to vary or modify the written terms of this
Agreement.
10.10    Severability. If and for so long as any provision of this Agreement
shall be deemed or judged to be invalid for any reason whatsoever, such
invalidity shall not affect the validity or operation of any other provisions of
this Agreement except only so far as shall be necessary to give effect to the
construction of such invalidity, and any such invalid provision shall be deemed
severed from this Agreement without affecting the validity of the balance of
this Agreement.
10.11    Audit. Each Party and its duly authorized representatives shall have
access to the accounting records and other documents maintained by the other
Party that relate to the Delivery Amounts sold under this Agreement, and shall
have the right to audit such records at any reasonable time and from
time-to-time prior to the third anniversary of the termination of this Agreement
subject to the following conditions or restrictions:
(a)    the auditing Party shall furnish the other Party written notice at least
thirty (30) Business Days prior to the date of the audit;
(b)    the notice shall specify what accounting period, records and other
documents the auditing Party desires to review and/or photocopy;
(c)    the audit shall be conducted at the offices of the Party being audited
during the hours between 8:00 am and 5:00 pm on a Business Day;
(d)    a Party may not initiate an audit hereunder more often than once every
two Years unless such additional audits are justified on the grounds of fraud or
the occurrence of a catastrophic event;
(e)    the duration of an audit shall not exceed seven (7) Business Days unless
matters revealed during such audit reasonably justify an extension of such time
period;

15

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

(f)    the documents, reports and records prepared in the audited Party's
ordinary course of business shall be furnished in sufficient form to
substantiate the volumes, deliveries and pricing of the transactions
contemplated hereunder;
(g)    to the extent, if any, that the Party being audited must use internal or
external accounting or electronic information systems person(s) to retrieve,
produce or explain the documents and records requested, the auditing Party shall
reimburse the other Party the full cost thereof;
(h)    photocopying shall be done at the expense of the auditing Party (but
photocopying in violation of copyrights shall not be required);
(i)    the auditing Party shall be responsible for its own costs and expenses
incurred in connection with the audit;
(j)    the audit shall be limited to no more than the three (3) Years
immediately preceding the date of the request to audit; and
(k)    the auditing Party shall designate a single contact person from among the
auditing personnel to be the person with whom the audited Party may limit its
contacts.
10.12    Safety. Each Party agrees that its agents and employees will comply
with all safety regulations of the other when such agents or employees are upon
the premises of the other in connection with the performance of this Agreement.
10.13    Business Practices.
(a)    In the performance of this Agreement, each Party shall comply with all
applicable governmental laws and regulations.
(b)    Each Party agrees that all financial settlements, billings, and reports
rendered to the other Party as provided for in this Agreement and/or any
amendments to it will, to the best of its knowledge and belief, reflect properly
the facts about all activities and transactions related to this Agreement, which
data may be relied upon as being complete and accurate in any further recording
and reporting made by such other Party for whatever purpose.
(c)    Each Party agrees to notify the other Party promptly upon discovery of
any instance where the notifying Party fails to comply with Section 12.10(a)
above,
10.14    Governing Law; Consent to Jurisdiction. The validity, performance, and
enforcement of this Agreement and the transactions contemplated hereby, unless
expressly provided to the contrary, shall be governed by the laws of the State
of Texas without giving effect to the conflicts of law provision or rule
(whether of the State of Texas or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Texas. The
Parties hereby irrevocably submit to the exclusive jurisdiction of the state and
federal courts located in Denver, Colorado over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby, and
each Party irrevocably agrees that all claims in respect of such dispute or
proceeding shall be heard and determined in such courts. The Parties hereby
irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or hereafter have to the venue of any dispute
arising out of or relating

16

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

to this Agreement or any of the transactions contemplated hereby brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each Party agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law.
10.15     Amendments. Except as expressly provided otherwise in this Agreement,
this Agreement may only be amended by a written instrument executed by
authorized officers of the Parties specifically referencing this Agreement.
10.16    Headings. The Section headings used in this Agreement are for
convenience only and shall not be construed as having any substantive
significance or as indicating that all of the provisions of this Agreement
relating to any topic are to be found in any particular Section.
10.17    Further Assurances. Each Party shall execute, acknowledge and deliver
such other instruments or documents and shall take such other actions as may be
necessary to carry out their respective obligations under this Agreement or to
consummate or substantiate transactions contemplated by this Agreement.
10.18    Time and Performance of the Essence. Time and full performance
hereunder by the Parties are of the essence of this Agreement.
10.19    No Third Party Beneficiaries. Other than with respect to permitted
successors and assigns, nothing in this Agreement is intended to inure to the
benefit of any third party and this Agreement shall not create any third party
beneficiaries.
10.20    Hazards and Risks. Each Party acknowledges the hazards and risks in
handling and using crude oil. Each Party shall advise its affiliates and its and
their employees and third parties, who may purchase or come into contact with
crude oil delivered under this Agreement, about the reasonable hazards and risks
of crude oil, as well as precautionary procedures for handling such crude oil.
10.21    Specific Performance. The Parties acknowledge and agree that either
Party may be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached. Accordingly, the Parties hereto agree that each Party shall be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any state or federal court located
within the State of Delaware, in addition to any other remedy to which they may
be entitled, at law or in equity.
10.22    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING HEREUNDER.

17

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



IN WITNESS WHEREOF, this Agreement has been executed by the Parties, effective
as of the Effective Date.




DAKOTA OIL PROCESSING, LLC
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
 
 
By: /s/ Tristram E. Collins
By: Calumet LP GP, LLC, its general partner
 
 
Name: Tristram E. Collins
By: /s/ Jennifer Straumins   
Title: Chief Financial Officer
 
 
Name: Jennifer Straumins
 
Title: President & COO



 



18

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Exhibit A
Specifications


NORTH DAKOTA - Williston Basin Sweet


•
API gravity of between thirty nine (39°) 830 kg/m3 and forty-four and 9/10
degrees (44.9°) 800 kg/m3 at sixty degrees (60°) Fahrenheit;



•
Sulfur content does not exceed .5% by weight;



•
Reid vapor pressure does not exceed 90 kilopascals;



•
basic sediment, water and other impurities does not exceed 0.5%, with a maximum
of 0.3% free water;



•
iron in the Crude Petroleum does not exceed seventy-five parts per million (75
ppm) in whole crude as tested by EPA method 3040;



•
lead in the Crude Petroleum does not exceed one-twentieth of one part per
million (0.05 ppm) in naphtha fraction as tested by EPA method 3040;



•
the Crude Petroleum contains no organic chlorides; and



•
Hydrogen sulfide (H2S) vapor phase content of 5 parts per million or less. The
method used to test H2S levels will be the Primary ASTM Test (method 05705).



Price Adjustment:


Less $(***) per barrel for each full degree API below 39.0°; less $(***) per
barrel for each 0.1 degree API above 44.9°.



19